 



Exhibit 10.2
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
7600 Wisconsin Avenue, 11th Floor
Bethesda, Maryland 20814

            Dated as of: September 30, 2007
   

KeyBank National Association,
as Administrative Agent
127 Public Square
Cleveland, OH 44114
Attention: John C. Scott

Re:   Amendment No. 1 to Secured Term Loan Agreement

Ladies and Gentlemen:
     We refer to the Secured Term Loan Agreement dated as of August 7, 2007 (as
amended and in effect from time to time, the “Credit Agreement”), by and among
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Borrower”), KEYBANK NATIONAL ASSOCIATION and the other lending
institutions which are parties thereto (individually, a “Lender” and
collectively, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, as
administrative agent for itself and each other Lender (the “Agent”). Capitalized
terms used in this letter of agreement (this “Amendment”) which are not defined
herein, but which are defined in the Credit Agreement, shall have the same
meanings herein as therein, as the context so requires.
     We have requested the Lenders to make certain amendments to the Credit
Agreement, and you have advised us that the Lenders are prepared and would be
pleased to make the amendments so requested by us on the condition that we join
in this Amendment.
     Accordingly, in consideration of these premises, the promises, mutual
covenants and agreements contained in this Amendment, and fully intending to be
legally bound by this Amendment, we hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
     Effective as of September 30, 2007, and subject to the fulfillment of the
conditions contained in Article III of this Amendment, the Credit Agreement is
amended in each of the following respects:
     (a) The term “Loan Documents” shall, wherever used in the Credit Agreement
or any of the other Loan Documents, be deemed to also mean and include this
Amendment.
     (b) Section 10.5 of the Credit Agreement is amended to read in its entirety
as follows:
     §10.5. Borrowing Base Pool Leverage. As at the end of (i) the fiscal
quarter ending September 30, 2007, the Borrower shall not permit Consolidated
Borrowing Base Indebtedness to exceed 76% the aggregate Value of Eligible
Borrowing Base Properties and (ii) any fiscal quarter ending on or after
December 31, 2007 or any other date of measurement, the Borrower shall not
permit Consolidated Borrowing Base Indebtedness to exceed 70% the aggregate
Value of Eligible Borrowing Base Properties.
     (c) Section 10.6 of the Credit Agreement is amended to read in its entirety
as follows:
     §10.6. Borrowing Base Pool Debt Service Coverage Ratio. As of the end of
(i) the fiscal quarter ending September 30, 2007, the ratio of (i) Adjusted Net
Operating Income for the applicable quarter, annualized; divided by (ii) Implied
Debt Service for the applicable period shall not be less than 1.28 to 1.0 and
(ii) any fiscal quarter ending on or after December 31, 2007, the ratio of
(i) Adjusted Net Operating Income for the applicable quarter, annualized;
divided by (ii) Implied Debt Service for the applicable period shall not be less
than 1.40 to 1.0.
ARTICLE II
COVENANT
     The Borrower agrees, in consideration of the agreements set forth in this
Amendment, that on or before November 30, 2007, it will provide additional
Eligible Borrowing Base Properties to the Borrowing Base Pool in accordance with
the terms of the Credit Agreement in an amount sufficient (i) so that the
Consolidated Borrowing Base Indebtedness does not exceed 70% of the aggregate
Value of Eligible Borrowing Base Properties and (ii) to permit the ratio of
(i) Adjusted Net Operating Income for the applicable quarter, annualized;
divided by (ii) Implied Debt Service for the applicable period to equal or
exceed 1.40 to 1.0, with such calculations to be made on a pro forma basis using
the Borrower’s September 30, 2007 results, after giving effect to the addition
of such Eligible Borrowing Base Properties.

2



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS PRECEDENT TO AMENDMENT
     The Lenders’ agreement herein to amend the Credit Agreement as of the
Amendment Date is subject to the fulfillment to the satisfaction of the Lenders
of the following conditions precedent on or prior to such date:
     (a) The Borrower shall have executed and delivered to the Agent a
counterpart of this Amendment, which shall be in form and substance satisfactory
to the Lenders;
     (b) The Guarantor shall have acknowledged and consented to the provisions
of this Amendment; and
     (c) The Agent and the Majority Lenders shall have executed this Amendment.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     The Borrower and the Guarantor hereby represent and warrant to you as
follows:
     (a) Representations and Warranties. Each of the representations and
warranties made by the Borrower and the Guarantor, as applicable, to the Agent
and the Lenders in the Credit Agreement and other Loan Documents, as applicable,
was true, correct and complete when made and is true, correct and complete on
and as of the date hereof with the same full force and effect as if each of such
representations and warranties had been made by the Borrower and the Guarantor
on the date hereof and in this Amendment, except to the extent that such
representations and warranties relate solely to a prior date.
     (b) No Defaults or Events of Default. No Default or Event of Default exists
on the date hereof, after giving effect to this Amendment, and no condition
exists on the date hereof which would, with notice or the lapse of time, or
both, constitute a Default or an Event of Default under the Credit Agreement.
     (c) Binding Effect of Documents. This Amendment has been duly authorized,
executed and delivered to you by the Borrower and the Guarantor and is in full
force and effect as of the date hereof, and the agreements and obligations of
the Borrower and the Guarantor contained herein and therein constitute the
legal, valid and binding obligations of the Borrower and Guarantor enforceable
against the Borrower and Guarantor in accordance with their respective terms.

3



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
     This Amendment may be executed in any number of counterparts, each of which
when executed and delivered shall be deemed an original, but all of which
together shall constitute one instrument. In making proof of this Amendment, it
shall not be necessary to produce or account for more than one counterpart
thereof signed by each of the parties hereto. Except to the extent specifically
amended and supplemented hereby, all of the terms, conditions and the provisions
of the Credit Agreement and each of the other Loan Documents shall otherwise
remain unmodified, and the Credit Agreement and each of the other Loan
Documents, as amended and supplemented by this Amendment, are confirmed as being
in full force and effect, and the Borrower and the Guarantor hereby ratify and
confirm all of its agreements and obligations contained therein, as applicable.

4



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please sign the form of
acceptance on the enclosed counterpart of this Amendment, whereupon this
Amendment, as so accepted by you, shall become a binding agreement between you
and the undersigned.

            Very truly yours,

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
      By:   First Potomac Realty Trust,
its sole general partner               By:   s Barry H. Bass         Barry H.
Bass, Chief Financial         Officer and Executive Vice President     

(Signatures continued on next page)

5



--------------------------------------------------------------------------------



 



[Consent to Amendment No. 1 to Secured Term Loan Agreement]
CONSENT OF GUARANTOR
     FIRST POTOMAC REALTY TRUST (the “Guarantor”) has guaranteed the Obligations
(as defined in the Guaranty by the Guarantor in favor of the Lenders and the
Agent, dated as of August 7, 2007 (the “Guaranty”). By executing this consent,
the Guarantor hereby absolutely and unconditionally reaffirms to the Agent and
the Lenders that the Guarantor’s Guaranty remains in full force and effect. In
addition, the Guarantor hereby acknowledges and agrees to the terms and
conditions of this Amendment and the Credit Agreement as amended hereby
(including, without limitation, the making of the representations and warranties
and the performance of the covenants applicable to it herein or therein).

            GUARANTOR:

FIRST POTOMAC REALTY TRUST
      By:   s Barry Bass         Barry Bass, Executive Vice President and       
Chief Financial Officer   

6



--------------------------------------------------------------------------------



 



         

ACCEPTED AND AGREED AS OF
THE 30th DAY OF SEPTEMBER, 2007:

            KEYBANK NATIONAL ASSOCIATION,
Individually and as Administrative Agent
      By:   /s/ John Scott         Name:   John Scott       Title:   Vice
President       PNC BANK, NATIONAL ASSOCIATION,
Individually
      By:   /s/ Timothy P. Gleeson         Name:   Timothy P. Gleeson      
Title:   Vice President    

7